698 S.E.2d 72 (2010)
STATE
v.
Thomas Lee BRENNAN.
No. 211P10.
Supreme Court of North Carolina.
May 21, 2010.
Robert C. Montgomery, Senior Deputy Attorney General, Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Jon W. Myers, Lexington, for Brennan, Thomas Lee.
Prior report: ___ N.C.App. ___, 692 S.E.2d 427.
The following order has been entered on the motion filed on the 20th of May 2010 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 21st of May 2010."